                                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                WESTERN DIVISION
                                                 No. 5:17-CV-357-BR


WENDY G. CARROLL,
      Administrator of the Estate of                           )
Thomas Anthony Carroll, deceased,                              )
                                                               )
                                           Plaintiff,          )
                                                               )                    ORDER
                                                    v.         )
                                                               )
OAKLEY TRUCKING, INC. et al.,                                  )
                                                               )
                                           Defendants.         )


              This matter is before the court on defendants’ motion for approval of appeal bond. (DE #

63.) Plaintiff did not file a response to the motion. The motion is ALLOWED. The appeal bond

(DE # 63-1) is approved. Defendants are DIRECTED to submit the original bond to the clerk

within ten (10) days. IT IS FURTHER ORDERED that pursuant to Rule 62 of the Federal Rules

of Civil Procedure, execution of the amended judgment entered on 3 January 2019 (DE # 61) is

STAYED pending disposition of the appeal to the United States Court of Appeals for the Fourth

Circuit.

              This 11 February 2019.




                                                 

 

                                                         __________________________________ 

                                                                      W. Earl Britt
                                                                      Senior U.S. District Judge
